Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
2.         Original drawings figures 1-13 filed on April 16, 2019 and New Drawing Sheets filed April 16, 2019 consisting of figures 14-18, 19A-19C, 20A-20B, and 21-28 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed. 

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Claims 1 and 17 have been amended as follows:
1.    (Currently Amended)  A system for content based video sequence identification comprising: a processing unit; and
a non-transitory computer-readable medium having stored therein instructions that are
executable to cause the processing unit to perform functions comprising:
applying a bi-level filter to images in a first pass analysis to detect a set of initial interest points in a plurality of selected video frames, wherein the first pass analysis reduces an effective area of the images in each selected video frame to multiple smaller images, and
applying an array of anisotropic filters to regions of pixels around each initial interest point of the set of initial interest points in a second pass analysis to refine a spatial position for each initial interest point and determine a first scale parameter in an x direction (Sx) and a second scale parameter in a y direction (Sy), wherein the Sx and the Sy scale parameters are separately varied to provide accurate region characterizations that are resistant to image distortion for identification of the plurality of selected video frames in a video sequence.

17.  (Currently Amended)  A system for content based video sequence identification comprising:
a processing unit; and
a non-transitory computer-readable medium having stored therein instructions that are executable to cause the processing unit to perform functions comprising:
applying a bi-level filter in a first pass analysis to detect a set of initial interest points in selected video frames, wherein the first pass analysis reduces an
effective area of images in each selected video frame to multiple smaller images;
applying an array of anisotropic filters to regions of pixels around the set of initial interest points in a second pass analysis to form a 4-dimensional (4D) space of determinant images with coordinate (x, y, sx, sy) values; and interpolating the determinant images to identify refined interest points
with coordinate (x, y, sx, sy) values that provide accurate region characterizations that are resistant to image distortion for identification of the video frames in the video sequence.
6.	The Specification has been amended as follows:
In the Preliminary Amendment filed on April 16, 2019 on page 2 of the Specification issued as U.S. Patent No. 10,402,443 has been inserted after “September 14, 2016”.

REASONS FOR ALLOWANCE
7.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Yang et al., (Patent No. 5,819,286), teaches a video indexing and query execution system.  The system indexes video clips each identifying graphical icons in each frame of each video clip, determining temporal coordinates of each symbol of the identified graphical icons, and constructing a database for each identified symbol of the graphical icons.
     Next, the prior art of record, Hoad et al. (“Detection of Video Sequences Using Compact Signatures”, ACM Transactions on Information Systems, January 2006, pages 1-50), teaches digital formats having all stages of life cycle video of video sequences using compact signatures.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “applying an array of anisotropic filters to regions of pixels around each initial interest point of the set of initial interest points in a second pass analysis to refine a spatial position for each initial interest point and determine a first scale parameter in an x direction (Sx) and a second scale parameter in a y direction (Sy), wherein the Sx and the Sy scale parameters are separately varied to provide accurate region characterizations that are resistant to image distortion for identification of the plurality of selected video frames in a video sequence” as recited in independent claim 1 and similarly recited in independent claims 9 and 17.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Su et al. teaches robust video fingerprinting based on visual attention regions (IEEE 2009, pages 1525 – 1528). 
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571) 272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 5, 2021